DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants are informed that the rejections of the previous Office action not stated below have been withdrawn from consideration in view of the Applicant’s arguments and/or amendments.

Applicant’s supplemental response of 1/8/2022 has been entered.  

Election/Restrictions
Applicant’s election without traverse of the required species in the reply filed on 4/6/2020 is acknowledged.
	Claims 32 and 34, 35, 37-39, 41-49 and 52 are examined on the merits and are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art is Dai et al. (Antimicrobial Agents and Chemotherapy, 2013, Vol. 57, No. 9, pages 4433-4443).  Dai et al. teach the isolation of p38 MAP kinase inhibitors S0 and S3 and the ability of these inhibitors to reduce influenza virus replication and influenza virus associated mortality in mice. [see abstract and figure 8]. S0 and S3 are not required by the instant invention and Dai et al. do not teach or suggest the p38 MAP kinase inhibitors listed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENJAMIN P BLUMEL/            Primary Examiner, Art Unit 1648